DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous claim objections are withdrawn due to Applicant’s amendment.
The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.

Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15 recite that certain layers collectively act as an interference filter to primarily absorb incident light from the solar spectrum in a color neutral manner. The examiner notes that this language is not specifically recited in the disclosure as originally filed. Paragraph [0074] of the specification recites: “In FIG. 6, the solar cell design 600 targets a photovoltaic efficiency of 8-10%, and a color neutral transmission of about 20 to 30%. Designing the solar cell 600 as an interference filter improves the color neutrality. Each layer in the stack of the solar cell 600 are included in a thin film model that can predict spectral curves for transmission and reflectance. Unlike most solar cells, the solar cell 600 is not designed to maximize absorption.” 
The attribution of reflection and transmission properties to the function of the layers as an interference filter would lead a person having ordinary skill in the art to conclude that the absorption of light must also necessarily be color neutral. 
US PGPub 2018/0301578 (of record) teaches a system comprising a first window pane, second window pane, and an element capable of absorbing solar light and converting it to electrical power positioned set distances from the panes (see reasoning in the action of 10/15/2021 for details). While that reference teaches that the element may comprise a perovskite layer, it does not teach or suggest the claimed structure, wherein the first TCO layer, the HTL layer, the first perovskite layer, the second perovskite layer, the ETL layer, and the second TCO contact layer collectively act as an interference filter to primarily absorb incident light from the solar spectrum in a color neutral manner. 
“Neutral- and Multi-Colored Semitransparent Perovskite Solar Cells” motivates the inclusion of an element having color neutral reflection and transmission, but does not teach a structure that collectively acts as an interference filter to primarily absorb light from the solar spectrum in a color neutral manner.
“Efficient Colorful Perovskite Solar Cells Using a Top Polymer Electrode Simultaneously as Spectrally Selective Antireflection Coating” (see Fig. 1(a) and relevant discussion) and “Colored, see-through perovskite solar cells employing an optical cavity” (see Fig. 1(a) and relevant discussion) both teach an element comprising some of the claimed layers  which collectively act as an interference filter, but does not specifically comprise a first TCO contact layer and a second TCO contact layer. Further, neither reference teaches an element comprising the claimed layers that absorbs light in a color neutral manner.
“High-Performance, Semitransparent, Easily Tunable Vivid Colorful Perovskite Photovoltaics Featuring Ag/ITO/Ag Microcavity Structures” teaches much of the claimed structure (see Fig. 1 and relevant discussion), but does not teach absorbing light from the solar spectrum in a color neutral manner.
Therefore, claims 1, 8, and 15, as well as their dependent claims, are non-obvious and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726


/RYAN S CANNON/Primary Examiner, Art Unit 1726